Name: Council Regulation (EEC) No 4184/87 of 21 December 1987 opening and providing for the administration of a Community tariff quota for cut flowers and flower buds, fresh, falling within code 0603 of the combined nomenclature, originating in Jordan (1988)
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 400 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 4184 / 87 of 21 December 1987 opening and providing for the administration of a Community tariff quota for cut flowers and flower buds, fresh, falling within code 0603 of the combined nomenclature, originating in Jordan ( 1988 ) favourable tariff arrangements apply only to imports in respect of which certain price conditions are observed ; Whereas it is possible that from 1 January 1988 the nomenclature used in the Common Customs Tariff will be replaced by the combined nomenclature based on the International Convention on the Harmonized Commodity Description and Coding System; whereas this Regulation takes account of that fact by using the combined nomenclature codes within which the products concerned fall ; Whereas it is in particular necessary to ensure that all Community importers enjoy equal and uninterrupted access to the abovementioned quotas and uninterrupted application of the rates laid down for those quotas to all imports of the products concerned into all Member States until the quotas have been used up ; whereas , in the present case , it seems advisable not to allocate the quotas among the Member States , without prejudice to the drawing against the quota volumes of such quantities as they may need , under the conditions and according to the procedures specified in Article 1 ( 3 ); whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must , in particular , be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , all transactions concerning the administration of quota shares allocated to that economic union may be carried out by any of its members , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Article 2 of the Additional Protocol to the Cooperation Agreement between the European Economic Community and the Hashemite Kingdom of Jordan (') provides that fresh cut flowers and flower buds , falling within the combined nomenclature codes appearing in Article 1 , originating in that country , may be imported into the Community at reduced rates of customs duty within the limits of an annual Community tariff quota of 50 tonnes ; Whereas , within these limits , Common Customs Tariff duties are to be abolished progressively over the same periods and in accordance with the same time tables as laid down in Articles 75 and 243 of the Act of Accession of Spain and Portugal ; whereas , for the period 1 January to 31 October 1988 , the quota duties are to be equal to 62,5% of the Common Customs Tariff duties ; whereas , within the limits of this tariff quota , the Kingdom of Spain and the Portuguese Republic are to apply duties calculated in accordance with Council Regulation (EEC) No 2573 / 87 of 11 August 1987 laying down the arrangements for trade between Spain and Portugal on the one hand and Algeria , Egypt , Jordan , Lebanon , Tunisia and Turkey on the other ( 2 ); whereas the tariff quota in question should therefore be opened for the period from 1 January to 31 October 1988 amounting, by virtue of the pro rata temporis clause , to 41,667 tonnes for the period in question; Whereas large-flowered and small flowered roses and unifloral and multifloral carnations are only covered by these quotas subject to the conditions laid down by Council Regulation (EEC) No 4088 / 87 of 21 December 1987 establishing conditions for the application of preferential customs duties on imports of certain floricultural products originating in Cyprus , Israel and Jordan ( 3 ); whereas these HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 3 1 October 1988 the customs duties applicable to imports into the Community of the products listed below, originating in Jordan , shall be suspended at the level and within the limits of the tariff quota : H OJ No L 297, 21 . 10 . 1987 , p . 19 . ( 2 ) OJ No L 250 , 1 . 9 . 1987 , p . 1 . ( 3 ) OJ No L 382 , 31 . 12 . 1987 , p . 22 . No L 400 / 2 Official Journal of the European Communities 31 . 12 . 87 Order No CN Code Description Volume of Quota ( tonnes ) Quota duty (% ) 09.1152 0603 10 51 0603 10 53 0603 10 55 0603 10 61 0603 10 65 0603 10 69 0603 10 11 0603 10 13 0603 10 15 0603 10 21 0603 10 25 0603 10 29 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes , fresh , dried, dyed , bleached , impregnated or otherwise prepared :  Fresh :   From 1 November to 31 May   From 1 June to 31 October 41,667  From 1 January to 31 May 1988 : 10  From 1 June to 31 October 1988 : 15 interruption against their accumulated shares of the Community quota . 2 . Each Member State shall ensure that importers of the products concerned have free access to the quotas for as long as the residual balance of the quota volume so permits . 3 . Member States shall charge imports of the products concerned against their shares as and when the products are entered with customs authorities for free circulation . 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Within the limits of the tariff quota , the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with Regulation (EEC) No 2573 / 87 . 2 . Access to the tariff quotas referred to in paragraph 1 may be halted for large-flowered and small-flowered roses and unifloral and multifloral carnations if it is found at Community level that the price conditions laid down by Regulation (EEC) No 4088 / 87 are not being observed . In such cases , the Commission shall adopt regulations re-establishing the duties applicable to the products in question and, where appropriate , re-introducing this Regulation on the dates and in respect of the products and periods indicated in the Regulations in question . 3 . If an importer indicates that a consignment of the products in question is to be imported into a Member State and applies to use the quotas , the Member State concerned shall inform the Commission and draw an amount corresponding to the requirements to the extent that the available balance of the quota so permits . 4 . Shares drawn pursuant to paragraph 3 shall be valid until the end of the quota period . Article 3 At the request of the Commission , Member States shall inform it of imports actually charged against the quota . Article 4 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with . Article 2 1 . Member States shall take all appropriate measures to ensure that shares drawn pursuant to Article 1(3 ) are opened in such a way that imports may be chared without Article 5 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1987 . For the Council The President B. HAARDER